06/11/2020




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 20-0098


                    Supreme Court Cause No. DA 20-0098



__________________________________________________________________
 IN RE THE MARRIAGE OF:

 THOMAS N. DIETRICH,

                Petitioner/Appellant,
                                                ORDER GRANTING
 and                                            EXTENSION OF TIME

 JOHN H. GODBE,

                Respondent/Appellee.


         Upon consideration of Appellant's Unopposed Motion for Extension of Time

to File Opening Brief, and for good cause appearing therefore,

         IT IS HEREBY ORDERED that Appellant Thomas N. Dietrich is granted an

extension of time to and including July 17, 2020, within which to file his Opening

Brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 11 2020